Citation Nr: 0923404	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  In that rating decision, the RO denied 
the benefits sought on appeal.   

In his March 2008 substantive appeal, the Veteran requested a 
hearing before a Travel Board member to be held at the RO.  
In June 2008, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service, 
including during combat; experienced tinnitus in service; 
bilateral tinnitus has been continuous since service 
separation; the current bilateral tinnitus is consistent with 
the circumstances, conditions, or hardships of in-service 
combat.  

2.  The Veteran engaged in combat with the enemy; the weight 
of the competent evidence is at least in relative equipoise 
on the question of whether the Veteran has a diagnosis of 
PTSD in accordance with § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV); and the diagnosed PTSD is consistent with 
the circumstances, conditions, or hardships of in-service 
combat.   




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  Resolving reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Because the 
full benefit is being granted in this case (service 
connection for tinnitus and PTSD), there can be no prejudice 
regarding VA's duty to notify or assist the  Veteran.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2008).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  The chronicity 
provision of 38 U.S.C.A. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the Veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, as long as such testimony 
is found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Further, lay statements (or statements by one not trained in 
the medical field) are considered to be competent evidence 
when describing the symptoms, of a disease or disability or 
an injury, which only the individual can perceive.  Medical 
diagnoses, however, require some medical training.   When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service Connection for Tinnitus

The Veteran claims entitlement to service connection for 
tinnitus.  Specifically, he attributes his claimed tinnitus 
to injury caused by noise exposures while in service from 
loud diesel generators, without the use of hearing 
protection.  He also reports that he was exposed to noise 
from gunfire from 50 and 60 or 70 caliber machine guns and 
from rifle fire.  

After a review of all the evidence of record, including the  
Veteran's military occupational specialty of electrician's 
mate, medals reflecting participation in campaigns in 
Vietnam, and the Combat Action Ribbon, which establishes 
combat with the enemy, the Board finds that the Veteran was 
exposed to multiple acoustic traumas in service, including as 
part of the combat against the enemy; therefore, the element 
of in-service exposure to acoustic trauma has been 
established.  A review of the Veteran's service record shows 
that the Veteran served in the United States Navy and that he 
was exposed to loud diesel ship engines and combat noises.  
In granting service connection for hearing loss disability, 
VA has already recognized that the Veteran was exposed to 
loud noises of diesel engines, 50 to 70 caliber machine guns, 
and rifle fire, and that the hearing loss was consistent with 
the conditions and circumstances of military service.  

In this case, there is evidence of a current diagnosis of 
tinnitus.  For example, the December 2005 VA examination 
report accepts the presence of current disability of 
tinnitus, and a December 2005 private audiological 
examination report reflects a history of diagnosis.  The 
Federal Circuit Court has recently held that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

The remaining question is whether the Veteran's current 
tinnitus is consistent with the circumstances, conditions, or 
hardships of in-service combat, or is otherwise related by 
competent medical evidence to the in-service exposure to 
acoustic trauma.  In his claim for service connection, 
received in October 2005, the Veteran specifically indicated 
that his tinnitus began during service and has continued 
thereafter.  The Veteran is competent to attest that he has 
tinnitus and to report when tinnitus began.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that, where there is of record lay evidence of in-
service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service.  By its nature tinnitus is a ringing in the 
ears that can be detected by the Veteran and is not likely 
something that can be measured by a medical professional.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

The Board finds to be credible the  Veteran's statements 
regarding continuous post-service symptoms of tinnitus.  
Throughout the course of his communications with VA, the 
Veteran has consistently maintained that his tinnitus began 
in service and has continued thereafter.  

For these reasons, the Board finds that the  Veteran's 
current bilateral tinnitus is consistent with the 
circumstances, conditions, or hardships of in-service combat.  
On the question of relationship of current tinnitus to in-
service acoustic trauma, the December 2005 VA audiological 
examiner wrote, "I cannot resolve the issue on etiology of 
tinnitus without resorting to mere speculation."  Such a 
statement is of no probative value to weigh either for or 
against the Veteran's claim.  Resolving any doubt in the 
Veteran's favor, the Board finds that the  Veteran's tinnitus 
was incurred in active service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 



Service Connection for PTSD

In addition to the applicable VA laws referenced above, the 
following apply for a claim of service connection for PTSD.  
Service connection for PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  In addition, psychoses are on the list of 
chronic diseases subject to presumptive service connection; 
and, the applicable presumptive period is one year.  38 
C.F.R. § 3.307(a)(3).  

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor event will vary depending 
upon whether a veteran engaged in "combat with the enemy".  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Participation in combat is determined on a case-by-case 
basis, and it requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99; 
Morgan v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004). 

Although the Veteran's service treatment records do not 
reflect any evidence of psychiatric complaints or treatment 
during service, the evidence of record establishes that the 
Veteran engaged in combat with the enemy during service.  The 
Veteran received the Combat Action Ribbon, which establishes 
combat with the enemy during service.  In addition, the 
Veteran's medals further reflect participation in campaigns 
in Vietnam.  Further, his statements concerning his combat 
experiences are found to be credible and consistent with his 
service.    

The remaining questions before the Board regarding the claim 
for service connection for PTSD are (1) whether there is 
medical evidence establishing a diagnosis of PTSD as defined 
in DSM-IV, and (2) whether there is medical evidence of nexus 
between the diagnosis and the claimed in-service stressors. 

On the question of diagnosis, the Board finds that the weight 
of the competent evidence is at least in relative equipoise 
on the question of whether the Veteran has a diagnosis of 
PTSD.  A December 2005 private counseling summary by Russell 
Larson, M.A. of Psychology, reflects a diagnosis of PTSD.  
The treatment summary shows that the Veteran had been 
receiving counseling sessions since October 2005, and that 
the Veteran was currently diagnosed with "combat related 
post traumatic stress: 309.81."  The Board notes that 
"309.81" is the designated diagnostic code for PTSD in the 
DSM-IV. 

In January 2006, the Veteran was afforded a VA psychiatric 
evaluation to evaluate for PTSD.  The VA examiner reported 
that the Veteran had a medical history of hypertension, 
congestive heart failure, a cerebral vascular accident in 
2004, and a right knee amputation in 1985.  The VA examiner 
recorded that the Veteran reported symptoms of depression and 
anxiety.  The Veteran also reported visual hallucinations at 
the time of his 2004 surgery, but he did not report any 
hallucinations before or afterwards.  The examiner noted that 
the hallucinations were "probably due to transient organic 
cause rather than a psychiatric condition."  

Assessing the Veteran's symptoms against the PTSD criteria, 
the January 2006 VA examiner concluded that, based on the 
Veteran's statement, the Veteran had not experienced intense 
fear, helplessness, or horror during his service in Vietnam.  
The VA examiner noted that the Veteran did not demonstrate an 
"emotional flooding when talking about Vietnam."  The VA 
examiner also noted that the Veteran did not report any 
symptoms of avoidance or isolation from others, or increased 
arousal.  The VA examiner reported that the Veteran's 
symptoms did not appear to cause any social or occupational 
impairment, but that the Veteran was experiencing emotional 
distress at the time of examination.  The VA examiner 
concluded that the Veteran's symptoms did not meet the DSM-IV 
criteria for a diagnosis of PTSD; rather, the examiner 
attributed the Veteran's mood disorder to the cerebral 
vascular accident in 2004. 

In May 2006, the Veteran underwent a private psychological 
evaluation by Barbara Lee, M.A. of Psychology, and L.M.F.T. 
The evaluation report showed the Veteran complained of 
sleeplessness, social isolation, poor temper control, 
flashbacks, poor concentration and distractibility.  The 
Veteran was diagnosed with PTSD.  

The Veteran was afforded another VA psychiatric examination 
in November 2007.  The examiner indicated that he had 
examined the Veteran in the pervious January 2006 VA 
examination, and that after a review of the record, including 
the private psychology records, the examiner confirmed his 
opinion that the Veteran does not meet the DSM-IV criteria 
for PTSD.  The VA examiner noted the symptoms that the 
Veteran described did not fully meet the criteria for PTSD.  
The VA examiner reported that the Veteran's symptoms of post-
traumatic stress are manifested by his recollections of his 
service in the Navy, which would emotionally upsets him at 
times.  

Although, the VA examiner found that the Veteran's symptoms 
did not meet the DSM-IV criteria for PTSD,  both of the 
private psychologists diagnosed the Veteran with PTSD under 
the DSM-IV criteria.  There is no indication in the record 
that these private evaluations cannot be accurately based on 
the Veteran's reports of his experiences in Vietnam.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical 
opinion cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
veteran).  The Veteran's statement regarding his in-service 
stressor event have already been found to be credible, 
because they are consistent with combat engagement.  The 
opinions of the  private psychologists cannot be discounted 
merely because they relied on the Veteran's report of his 
history in formulating their opinions.  See Kowalski v. 
Nicholson, 
19  Vet. App. 171 (2005) (a medical opinion may be rejected 
if the Board finds that it is based on an incredible history 
presented by the veteran).  Resolving reasonable doubt in the 
Veteran's favor on the question of diagnosis of PTSD, the 
Board finds that the Veteran has a diagnosis of PTSD.  

With respect to the remaining question of relationship of 
PTSD to in-service stressful events, including combat, the 
Board finds that the diagnosed PTSD is consistent with the 
circumstances, conditions, or hardships of in-service combat.  
In addition, both of the private psychologists have related 
the Veteran's PTSD to his combat service in Vietnam.  
Further, even though the VA examiner stated that the 
Veteran's symptoms did not fully meet the criteria for PTSD, 
the VA examiner expressed that the symptoms that the Veteran 
does experience were manifested by his recollections of his 
service in the Navy.  The Board finds that this is a 
sufficient competent evidence to establish a nexus between 
the Veteran's PTSD and his service.  Resolving reasonable 
doubt in the Veteran's favor, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is granted. 


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


